Dear Mr. Cooper:
You have requested the opinion of this office on the following issue:
     May the Hico Fire Protection District expend a portion of its funds for legal expenses in determining the impact on its existence and authority in light of the creation by the Lincoln Parish Police Jury in 1991 of the new Fire District No. 1, the territory of which overlaps that of the existing Hico Fire Protection District?
Our answer is affirmative.  The Hico Fire Protection District was created in 1987 by the Police Jury pursuant to statutory authority in R.S. 40:1491 et seq.  Section 1499 of that statute sets out the general powers and duties of the district governing board, once created, and includes the provision, "It may do all things necessary to carry out the purposes for which the district was created."
Section 1500 outlines the District's corporate powers and states, "Fire protection districts shall constitute public corporations and as such shall have all the powers of public corporations, including perpetual existence and the right and power to incur debt and contract obligations, to sue and be sued, and to have a corporate seal. . . ." (Emphasis added.)
It is our opinion that implicit in the right "to sue and be sued" is the right to hire counsel to represent the district in such litigation or the investigation of such litigation. Likewise, the authority to "contract obligations" would include a contract for legal counsel.  Of course, such a contract must conform to the requirements of R.S. 42:263, which requires a resolution of the Board and approval of the Attorney General.
I trust that this answers your inquiry.  Please advise if we can be of further assistance in this matter.
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: GLENN R. DUCOTE Assistant Attorney General
GRD:259